BRANDES Brandes International Equity Fund Class A – BIEAX Class C – BIECX Class E – BIEEX Class I – BIIEX Class R6 – BIERX Brandes Global Equity Fund Class A – BGEAX Class C – BGVCX Class E – BGVEX Class I – BGVIX Class R6 – BGVRX* Brandes Global Equity Income Fund Class A – BGIAX Class C – BGICX Class I – BGIIX Class R6 – BGIRX* Brandes Global Opportunities Value Fund Class A – BGOAX Class C – BGOCX Class I – BGOIX Class R6 – BOVRX* Brandes Emerging Markets Value Fund Class A – BEMAX Class C – BEMCX Class I – BEMIX Class R6 – BEMRX* Brandes International Small Cap Equity Fund Class A – BISAX Class C – BINCX Class I – BISMX Class R6 – BISRX* * Class R6 shares of this Fund are currentlyinactive. If interested in purchasing the R6 shares of this Fund, please contact (800) 395-3807 for information. Prospectus February 1, 2016 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION Brandes International Equity Fund 1 This important section summarizes the Fund’s’ investments, risks, fees and past performance. Brandes Global Equity Fund 7 Brandes Global Equity Income Fund 12 Brandes Global Opportunities Value Fund 17 Brandes Emerging Markets Value Fund 23 Brandes International Small Cap Equity Fund 29 INVESTMENT OBJECTIVE, POLICIES AND RISKS This section provides details about the Funds’ investment strategies and risks. Investment Objectives 35 Investment Policies 35 Principal Risks of Investing in the Funds 39 Portfolio Holdings 42 FUND MANAGEMENT FUND MANAGEMENT 43 Review this section for information about the organizations and people who oversee the Funds. The Investment Advisor 43 Portfolio Managers 45 Other Service Providers 62 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 63 This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. Description of Classes 63 Class A Shares 64 Class C Shares 68 Class E Shares 68 Class I Shares 68 Class R6 Shares 69 Shareholder Service Plan 69 Distribution Plan 70 Additional Payments to Dealers 70 Anti-Money Laundering 70 Pricing of Fund Shares 70 Purchasing and Adding to Your Shares 72 Exchanging Your Shares 74 Selling Your Shares 74 Policy on Disruptive Trading 76 Dividends and Distributions 78 Taxes 78 INDEX DESCRIPTION This section provides a description of the market indices mentioned in this Prospectus. INDEX DESCRIPTIONS 80 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 81 PRIVACY NOTICE PN-1 Table of Contents - Equity Prospectus SUMMARY SECTION Brandes International Equity Fund Investment Objective The Brandes International Equity Fund (the “International Equity Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Equity Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page63 of the Prospectus and “Additional Purchase and Redemption Information” on pageB- 86 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class E(3) Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) % None None None None Maximum Deferred Sales Charge (Load) None* %# None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class E Class I Class R6 Management Fees % Distribution (12b-1) Fees % % None None None Other Expenses Shareholder Servicing Fees None 0.25% % None None Other Expenses(1) 0.13% 0.13% Total Other Expenses % Total Annual Fund Operating Expenses % Less:Fee Waiver and/or Expense Reimbursement % -0.11 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) % * Investments of $1million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. The Advisor has contractually agreed to limit the International Equity Fund’s ClassA, ClassC, ClassE, ClassI and ClassR6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.20% for ClassA and ClassE, 1.95% for ClassC, 1.00% for ClassI and 0.82% for ClassR6, as percentages of therespective Fund classes’ average daily net assets through January 31, 2017 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Advisor.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -1- Brandes International Equity Fund Table of Contents - Equity Prospectus Effective October 1, 2015, the Class E Shares for the International Equity Fund were closed to new investors.Accordingly, as of that date the Fund discontinued all sales of Class E Shares, except shares purchased: (1) through the reinvestment of dividends and distributions; and (2) by retirement plans (other than traditional IRAs, SIMPLE IRAs, Roth IRAs, SEP plans and SARSEP plans) that have already selected the Fund as an investment option.The Fund may relax this restriction on sales of shares at the discretion of the Board of Trustees from time to time. Example This Example is intended to help you compare the costs of investing in the International Equity Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class C Class E Class I Class R6 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C Portfolio Turnover The International Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 27.50% of the average value of its portfolio. Principal Investment Strategies The International Equity Fund invests principally in equity securities of foreign companies.These companies generally have market capitalizations (market value of publicly traded securities) greater than $5billion.A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues.Under normal market conditions, the Fund invests at least 80% of its net assets measured at the time of purchase in equity securities of issuers located in at least three countries outside of the United States.Equity securities include common and preferred stocks, warrants and rights.Up to 30% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in emerging market countries (including frontier market countries). Brandes Investment Partners, L.P., the International Equity Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio.When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business.By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation.The Advisor may sell a security when its price reaches a target set by the Advisor, the Advisor believes that other investments are more attractive, or for other reasons. Summary Section -2- Brandes International Equity Fund Table of Contents - Equity Prospectus Principal Investment Risks Because the values of the International Equity Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments.Principal risks of the International Equity Fund are as follows: · Currency Risk – Because the International Equity Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. · Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the International Equity Fund invests. · Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Stock Risk – The values of the International Equity Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risk – The International Equity Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to as a result of adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business, that have caused the securities to be out of favor.It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Summary Section -3- Brandes International Equity Fund Table of Contents - Equity Prospectus Performance The following performance information shows you how the International EquityFund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s ClassI shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Fundwill perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Brandes International Equity Fund Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q2 23.19% Worst Quarter Q4 -17.86% Brandes International Equity Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes International Equity Fund 1 Year 5 Years 10 Years Class A Shares – Return Before Taxes -7.33% 1.69% 1.48% Class C Shares – Return Before Taxes -3.34% 2.07% 1.29% Class E Shares – Return Before Taxes -1.66% 2.84% 2.10% Class R6 Shares – Return Before Taxes -1.44% 3.05% 2.28% Class I Shares – Return Before Taxes -1.44% 3.05% 2.28% Return After Taxes on Distributions -1.78% 2.88% 1.70% Return After Taxes on Distributions and Sale of Fund Shares -0.10% 2.86% 2.41% MSCI EAFE Index (reflects no deduction for fees, expenses or taxes) -0.81% 3.60% 3.03% The International Equity Fund commenced operations in 1997.Prior to October6, 2008, the Fund had only one class of shares (currently designated as ClassI Shares).ClassE shares commenced operations on October6, 2008.Performance shown prior to the inception of ClassE shares reflects the performance of ClassI shares restated to reflect ClassE expenses.ClassA shares commenced operations on January31, 2011, but prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)Performance shown prior to January31, 2011 for ClassA shares reflects the performance of ClassI shares restated to reflect ClassA sales loads and expenses.ClassC shares commenced operations on January31, 2013.Performance shown prior to the inception of ClassC shares reflects the performance of ClassI shares restated to reflect ClassC expenses.Performance of Class R6 shares shown prior to the inception of Class R6 shares onFebruary 1, 2016, reflects the performance of Class I shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-advantaged accounts such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Summary Section -4- Brandes International Equity Fund Table of Contents - Equity Prospectus “Return After Taxes on Distributions” may be higher than the “Return Before Taxes” figures because the Fund receives dividends on securities that are net of foreign taxes. Such taxes may be eligible for pass through of foreign tax credits.Shareholders can use the foreign tax credits to reduce their tax liabilities.With a reduced tax liability, the shareholders are then able to reinvest more of the dividends allowing for a higher return. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Brent Woods, CFA Chief Executive Officer and International Large Cap Investment Committee Voting Member Amelia Morris, CFA Director, Investments Group and International Large Cap Investment Committee Voting Member Jeffrey Germain, CFA Senior Analyst and International Large Cap Investment Committee Voting Member Shingo Omura, CFA Director, Investments Groupand International Large Cap Investment Committee Voting Member Luiz Sauerbronn Director, Investments Group and International Large Cap Investment Committee Voting Member and Small Cap Investment Committee Voting Member Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A, C and E – Regular Accounts – Traditional and Roth IRA Accounts – Automatic Investment Plans Class I Class R6(1) $0 $0 Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The International Equity Fund’s distributions are taxed as ordinary income, capital gains, or in certain cases qualified dividend income, unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Summary Section -5- Brandes International Equity Fund Table of Contents - Equity Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the International Equity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -6- Brandes International Equity Fund Table of Contents - Equity Prospectus SUMMARY SECTION Brandes Global Equity Fund Investment Objective The Brandes Global Equity Fund (the “Global Equity Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Equity Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page63 of the Prospectus and “Additional Purchase and Redemption Information” on pageB- 86 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class E(3) Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) % None None None None Maximum Deferred Sales Charge (Load) None * %# None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class E Class I Class R6 Management Fees % Distribution (12b-1) Fees % % None None None Other Expenses Shareholder Servicing Fees None % % None None Other Expenses(1) % Total Other Expenses % Total Annual Fund Operating Expenses % Less:Fee Waiver and/or Expense Reimbursement -0.42
